FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZATREA EVANS,                                    No. 10-15264

               Plaintiff - Appellant,            D.C. No. 3:08-cv-04993-MMC

  v.
                                                 MEMORANDUM *
ALLIEDBARTON SECURITY
SERVICES LLP; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Zatrea Evans appeals from the district court’s judgment dismissing her

action alleging state law employment claims and its order denying her motion to

remand the action to state court. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s order denying the motion to remand, and for

clear error its underlying factual findings. United Computer Sys., Inc. v. AT&T

Corp., 298 F.3d 756, 760 (9th Cir. 2002). We affirm.

      The district court did not clearly err by finding that Evans was subject to a

collective bargaining agreement during the relevant time period in light of

defendants’ evidence and Evans’s own allegations referencing “union rules.”

Accordingly, the district court properly denied the motion to remand because some

of Evans’s claims were completely preempted under § 301 of the Labor

Management Relations Act (“LMRA”), see Cramer v. Consol. Freightways, Inc.,

255 F.3d 683, 693 (9th Cir. 2001) (en banc), and thus these claims were removable

to federal court, see Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 6-7 (2003).

Evans’s non-preempted state law claims were also removable under the

supplemental jurisdiction statute. See id. at 8 n.3.

      Evans’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   10-15264